Response to Remarks1
Continuation of §12. The request to enter the amended claims has been considered. However, the request cannot be granted and the proposed amendments will not be entered: because said proposed amendments fail to place the application in a better form for appeal—by materially reducing or simplifying the issues for appeal—since they raise new issues which would require further consideration and/or search.
Applicant filed remarks are respectfully acknowledged but are not persuasive for at least the following reasons.
Applicant’s arguments that Abe and Effenberger teach away from their combination (Remarks 7–10) are unpersuasive
Applicant has provided an analysis of Effenberger. In particular, Applicant asserts that:
Effenberger teaches a technology to manufacture fluororesin that has a sponge-like state. An indefinitely large number of tiny holes in the fluororesin products obtained by Effenberger can be regards as the cracks that both Abe and the present embodiments avoid. Thus, Effenberger’s objective is diametrically opposed to Abe’s object of preventing the cracks in the surface the photocatalytic membrane, as well as the present embodiments’ beneficial effects of preventing the proliferation of microorganisms so as to maintain the beauty of a photocatalytic membrane for a long time. The skilled artisan therefore would not modify Abe with Effenberger because the porous effects of Effenberger would defeat Abe’s desired prevention of cracks and other openings.
In other words, Effenberger and Abe teach away from their combination such that there is no motivation to combine the references. Rather, there are indeed definite reasons that Effenberger cannot be combined with Abe.
id. 7–10) are unpersuasive for the following reasons. 
Applicant’s characterization of Effenberger is unpersuasive
First, Applicant’s analysis (Remarks 8–10) relies on several assertions: e.g., (1) that “Effenberger’s goal was to obtain final products having the substantial benefits of the fibrillated PTFE” (id. 8, last paragraph); (2) that “Effenberger’s goal in fibrillating the PTFE is to make the PTFE assume a sponge-like (porous) state” (id. 9, second paragraph.); and (3) that “[a]s is evident from those discussions, Effenberger teaches a technology to manufacture fluororesin that has a sponge-like state” (id. 9, third paragraph). 
Respectfully, these assertions do not appear to align with the full scope of Effenberger. For instance, Effenberger suggests that “[i]t is a prime objective of the invention to produce a curable, solid composition containing (i) an elastomer, preferably a fluoroelastomer, and (ii) a fluoroplastic . . . , wherein the fluoroplastic is in an unfibrillated yet fibrillatable state.” (Effenberger ¶ 17.) Effenberger further suggests that a film can be formed from its composition and that the film can comprise unfibrillated PTFE. (Id. ¶ 60.) Notably, Effenberger contemplates using its composition to form o-rings—which are typically non-porous. (Id. ¶ 18.) Additionally, Effenberger suggests that articles formed from its composition can be exposed to process temperatures thereby yielding a crosslinked or melted morphology. (Id. ¶ 20.) This latter morphology is especially of interest: because a melted morphology implies that non-porous articles can be formed vis-à-vis melting. 
In view of these findings, Applicant’s assertions that Effenberger’s goals are directed to providing final products which contain fibrillated PTFE and a sponge-like state (Remarks 8–9) are unpersuasive: inter alia, because Effenberger teaches forming a film comprising unfibrillated PTFE and, furthermore, suggests that its composition can be used to form non-porous articles. Furthermore, to this end, the conclusions proffered by Applicant (see
Applicant has not provided sufficient evidence of clear discouragement
Second, previously it has been held that “[a] reference does not teach away . . . if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). Rather, teaching away requires “clear discouragement” from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). With these holdings in mind, it is respectfully submitted that Applicant does not appear to cite to any portions of Effenberger or Abe which actually criticize or discredit using Effenberger’s composition in Abe’s invention. Put another way, Applicant has not provided evidence of clear discouragement from either reference. As such, Applicant’s arguments asserting that Abe and Effenberger teach away from their combination (see Remarks 7–10) are unpersuasive.
There is indeed motivation to combine the references
Third, regarding Applicant’s suggestion that “there is no motivation to combine the references” (see Remarks 9), Examiner respectfully disagrees. As pointed out in the Final Office Action, Effenberger suggests that its blend has superior performance properties. (Final Act. 5.) Thus, one skilled in the art would have been motivated to combine the teachings of Effenberger with the teachings of Abe: in order to provide Effenberger’s superior performance properties. (Id. 6.) 
Applicant’s arguments that Abe and Effenberger lack the impermeable qualities of the recited material (Remarks 7, 10) are unpersuasive

Applicant refers to features which do not appear to be claimed
At the outset, Applicant refers to “impermeable qualities” of the recited material; however, upon inspection of claim 1, no such qualities appear to be described therein (emphasis added). Ergo, with utmost respect, it is unclear—specifically—which impermeable qualities Applicant is referring to in its arguments. (Id.) Moreover, assuming that the impermeable qualities to which Applicant refers are disclosed in Applicant’s Specification, it is respectfully submitted that “limitations are not to be read into the claims from the specification”. In re Van Geuns, 988 F.2d 1181, 1184, (Fed. Cir. 1993) (citing In re Zletz, 893 F.2d 319, 321, (Fed.Cir.1989)); see In re Prater, 415 F.2d 1393, 1404–05 (CCPA 1969) (“We are not persuaded by any sound reason why, at any time before the patent is granted, an applicant should have 
Applicant’s assertion appears to be unsupported by factual evidence
Regarding the concept of using Effenberger’s composition in Abe’s invention, Applicant asserts that “one of ordinary skill in the art would not know, absent extensive experimentation, if a photocatalyst layer with no crack is obtained by using the composition.” (Remarks 10.) Respectfully, Applicant’s instant remark is unpersuasive. Here Applicant fails to provide evidence to demonstrate the veracity of its assertion. Previously, the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602 (CCPA 1965); In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). Thus in accordance with the previous determinations by the courts, Applicant’s instant remark is unpersuasive because it appears to be unsupported by factual evidence. Estee Lauder, supra; Schulze, supra; Geisler, supra.
Applicant’s arguments directed to cracks and micropores are unpersuasive
Applicant argues:
If Effenberger were applied to Abe, there would be an unacceptable indefinite number of cracks or micropores on the surface of the photocatalyst layer as the final product. Thus, the product made by applying Effenberger to Abe cannot prevent the crack and does not have the beneficial effects of the present embodiments in terms of air and water impermeability. Accordingly, the combination of Abe and Effenberger, even if it were proper (which Applicant maintains it is not), fails to teach or suggest the subject matter of independent claim 1.
(Remarks 10.) Applicant appears to support these arguments by pointing to Figures 21A–21I of Effenberger. (Id.) Respectfully, Applicant’s instant arguments are unpersuasive for the following reasons.
First, claim 1 of the instant application does not appear to require that there are no cracks or micropores. Likewise, the instant claim also does not appear to Van Geuns, 988 F.2d at 1184; Prater, 415 F.2d at 1404–05.
Second, Applicant compares Figures 21A–21I of Effenberger and argues that these figures depict “an indefinite number of [] interspaces”. (Remarks 10.) Applicant then compares Effenberger’s instant figures to Figures 1(A)–1(C) of the instant application. Based on this comparison, Applicant derives its conclusion that “[i]f Effenberger were applied to Abe, there would be an unacceptable indefinite number of cracks or micropores . . . .” (Remarks 10.) 
Upon inspection, Effenberger suggests that its Figures 21A–21I depict scanning electron micrographs of films formed by extruding rods of PTFE/THV. (Effenberger ¶ 135.) These films differ from the combination of Abe in view of Effenberger applied in the Final Office Action. (Final Act. § 3.3.1.) For instance, Effenberger suggests that Figures 21A–21I correspond to specimens formed from compositions of PTFE/THV, namely, by extrusion of rods. (Effenberger ¶ 135.) In contrast, the material of the instant combination is neither formed from PTFE/THV nor by extrusion of rods (emphasis added). In view of these findings, it is respectfully submitted that Applicant’s arguments conclusion that “there would be an unacceptable indefinite number of cracks or micropores” is unpersuasive: because Applicant’s reliance on Figures 21A–21I of Effenberger fails to demonstrate that this would be case if Abe and Effenberger were combined.
Applicant’s remarks directed to new dependent claims 18–21 (Remarks 11–12) are, respectfully, moot
Applicant’s remarks directed to new claims 18–21 (id.) are moot: since these claims are not being entered for at least the reasons provided in § 1 supra.
Applicant’s request for rejoinder of withdrawn claim 17 (Remarks 12) is respectfully declined
Applicant has requested rejoinder of claim 17 contingent upon claim 1 being found allowable. At this time, claim 1 does not appear to be allowable over the prior art; therefore, it is courteously submitted that Applicant’s request for rejoinder cannot be granted at this time. 


/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document is in response to the Remarks filed August 17, 2021 and refers to the Final Office Action filed June 25, 2021 (“Final Act.”).